Citation Nr: 0601094	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  04-13 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to September 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from May 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which, in pertinent 
part, denied service connection for high blood pressure 
(hypertension).  It is also on appeal from a May 2003 
decision by the Atlanta RO, which denied service connection 
for hepatitis C.  In October 2005, the veteran testified 
before the undersigned Veterans Law Judge at a Travel Board 
hearing held at the Atlanta RO.  


FINDINGS OF FACT

1.  Hepatitis was not manifested in service, and there is no 
competent evidence of a nexus between such disability and 
service.  

2.  Hypertension was diagnosed within the first post-service 
year.


CONCLUSIONS OF LAW

1.  Service connection for hepatitis is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Service connection for hypertension is warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA has complied with the notice and assistance requirements 
of the VCAA.  Notice letters in February 2002 and February 
2003 outlined what is needed to establish entitlement to 
service connection for hypertension and for hepatitis C, and 
informed the appellant of his and VA's responsibilities in 
developing these claims.  The RO's decisions and the January 
2004 statement of the case explained what the record showed 
and why the claims were not granted.  The February 2002 and 
February 2003 notice letters specifically advised the 
appellant to tell VA of any additional information or 
evidence that he would like VA to obtain and to send any 
information describing additional evidence or the evidence 
itself to VA.    

Here, full notice preceded the initial rating decisions, and 
the content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The VA correspondence in February 2002 
and February 2003, and the January 2004 SOC specifically 
advised the veteran of the type of evidence that was 
necessary to establish his claims, asked him to assist in 
obtaining any outstanding medical records, and asked him to 
identify any other evidence or information supporting his 
claims.  The purpose behind the notice requirement is 
satisfied, as the appellant has been afforded a meaningful 
and full opportunity to participate in the processing of his 
claims.  

Regarding the duty to assist, the RO obtained service medical 
records and records of postservice treatment the veteran 
received for his hypertension and hepatitis C.   Additional 
development has been undertaken to ensure that all pertinent 
medical records were secured and associated with the claims 
file.  While it does not appear that attempts were made to 
obtain any existing records of medical treatment the veteran 
received for hypertension from in 1969 and the early 1970s, 
such records are not needed to enable the Board to reach a 
decision in this matter.  Furthermore, in light of the 
outcome with regard to the issue involving hypertension, the 
absence of any existing records in this regard does not 
prejudice the veteran.  With regard to the issue of hepatitis 
C, VA sought and obtained an examination (in February 2003) 
with medical opinion as to the likely etiology of that 
disorder.  In October 2005, the appellant submitted 
additional evidence (with a waiver of RO review).  He has not 
identified any further pertinent evidence outstanding.  VA's 
assistance obligations are satisfied.  The appellant is not 
prejudiced by the Board's proceeding with appellate review.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Factual Background

The veteran's service medical records, including the report 
of his September 1970 examination for separation from 
service, reveal no complaints or findings indicative of 
hepatitis C.  Service medical records show that the veteran 
was sent for medical treatment because of increased blood 
pressure in June 1970.  At that time a standing blood 
pressure reading of 130/85 was noted.  The impression 
included questionable elevated blood pressure.  

Post service records show no transfusion or surgery until 
August/September 1972, when the veteran was hospitalized for 
herniorrhaphy and circumcision.  At the time the veteran's 
blood pressure was recorded as 130/90.

In a September 1975 letter, WSEH, MD, indicated that the 
veteran was seen regularly since 1969 for problems including 
severe hypertension.  He listed some of the veteran's blood 
pressure readings as follows:  230/150 (August 3, 1971); 
220/140 (June 18, 1973); and 240/130 (June 1974).  

Hypertension was again diagnosed when the veteran was 
hospitalized in July and August 2001 for opioid withdrawal 
following cocaine abuse.  A positive history of cocaine and 
heroine dependence was noted.  

On an August 2001 claim for benefits, the veteran asserted 
his opiate addiction began in January 1970.

The earliest diagnosis of hepatitis C of record is found in 
the report of a December 2002 VA psychiatric examination.  In 
a January 2003 statement, the veteran asserted he contracted 
hepatitis C when he was exposed to the blood of wounded 
soldiers in combat in Vietnam.  (The veteran's DD214 
documents receipt of the combat infantryman's badge for 
combat service in Vietnam.)  

On an examination performed for VA in February 2003, it was 
noted that the veteran had been diagnosed with hepatitis C by 
VA about three years earlier.  The examiner reported that the 
veteran's hepatitis panel showed hepatitis C antibody to be 
reactive.  The diagnosis was hepatitis C.  In comments, the 
examining physician stated the following:  

This veteran's hepatitis C is more likely 
than not secondary to the use of cocaine 
in the past.  This veteran denied any 
history of blood transfusion or any 
injury while he was serving in Vietnam.  
Thus his hepatitis C is due to cocaine 
use.  

A March 2003 laboratory report showed positive HCV AB, RIBA.

In October 2005, the veteran submitted some copies of medical 
literature indicating that Vietnam era veteran's may be more 
likely than others to contract hepatitis C, and that it may 
be possible to transfer the hepatitis C virus through the jet 
injectors that were used for inoculations at that time.   The 
veteran raised this possibility during his October 2005 
hearing.


III.  Analysis

Under 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  For the showing of chronic disease 
in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law also provides that, where a veteran 
served ninety days or more of active military service, and 
certain chronic disorders, including hypertension, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease(s) shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112,  1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).; see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

	Hepatitis C

The veteran asserts that he contracted hepatitis C, which was 
not diagnosed until after 2000, through exposure to the 
hepatitis C virus while he was in service.  He concedes that 
hepatitis C was not diagnosed or manifested during service, 
but notes that a test for hepatitis C was not in use until 
the 1990s.  While he admits he does not know exactly how he 
contracted the condition, he reports a number of risk factors 
for hepatitis C during service, including drinking dirty 
water, contact with blood from combat injured soldiers, and 
the receipt of inoculations through a jet injector.  None of 
the reported risk factors has been verified.  The Board also 
notes that the veteran has a long history of opiate abuse 
that he asserts began in January 1970. 

Service medical records do not include any medical findings 
or abnormal studies indicative of hepatitis, and do not 
document any of the veteran's reported risk factors for 
hepatitis.  (Notably, regarding the veteran's intravenous 
drug use, there is no evidence showing that the veteran used 
drugs during service.  Moreover, even assuming the veteran 
had used drugs during service, if he contracted hepatitis 
from such drug abuse, compensation for such disability would 
be prohibited by law.  See 38 U.S.C.A. § 1110.)  

The first medical evidence that the veteran was exposed to 
hepatitis C is not until after 2000 when the disease was 
diagnosed.  There is no competent (medical) evidence of 
record that relates the recently diagnosed hepatitis C to any 
event, injury, or disease in service.  A careful review of 
all VA and private medical records revealed no opinion 
linking the veteran's hepatitis C to service or to a risk 
factor therein.  While the veteran has submitted medical 
literature noting a greater than average rate of hepatitis 
among Vietnam era veterans and the possibility that hepatitis 
may be spread through inoculations performed with the use of 
jet injectors, the Board points out that the medical 
literature presented by the appellant is general in nature, 
and does not address the specific situation involving the 
veteran's condition and a possible link to his period of 
service. 

To the contrary, the record contains a statement from a VA 
doctor, who examined the veteran in February 2003 and offered 
a medical opinion that does address the specific issue of the 
likely etiology of the veteran's hepatitis.  This VA examiner 
indicated that the veteran's hepatitis C was due to the 
veteran's drug abuse.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999).  In evaluating the probative value of 
medical opinion evidence, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical opinion that the 
physician reaches should be taken into consideration.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

Here, the February 2003 medical opinion merits substantial 
probative weight.  The opinion was given by a doctor who 
examined the veteran and had the benefit of a review of the 
veteran's entire claims file.  There is still no objective 
evidence that the veteran, as argued, developed hepatitis C 
due to some inservice activity.  The February 2003 VA medical 
opinion, specific to the veteran's case, outweighs the import 
of the general literature provided by the appellant showing a 
statistically higher incidence of hepatitis C in Vietnam 
veterans, and a possible communicability of hepatitis through 
jet injectors. 

The only evidence purporting to show a connection between the 
veteran's service and his hepatitis C is in his own 
allegations.  Because he is a lay person, his opinions as to 
medical nexus are not competent evidence.  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  See Espiritu v. Derwinski, 2  Vet. App. 492, 
494 (1992).  

In summary, a VA doctor has related the veteran's hepatitis C 
to drug usage, and there is no competent medical evidence 
supporting the veteran's allegation that his current 
hepatitis C is related to service.  The preponderance of the 
evidence is against his claim, and it must be denied.  

	Hypertension

As noted above, the veteran had active duty service from 
February 1969 to September 1970.  While hypertension was not 
diagnosed during service, the veteran had an incident of 
increased blood pressure during service.  He is currently 
receiving treatment for hypertension, and he asserts that 
this condition is related to service or to his service-
connected post-traumatic stress disorder.

Review of the record reveals a 1975 letter from private 
doctor, WSEH, MD, indicating that the veteran has been 
treated for severe hypertension since 1969  - a year in which 
the veteran was still in service.  Within the 1975 letter, 
WSEH, MD, listed some of the veteran's high blood pressure 
readings, including a reading of 230/150, taken on August 3, 
1971.
   
Based on this record, the Board finds that hypertension was 
manifest to a degree of 10 percent within one year from the 
date of termination of service, and that hypertension shall 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Identification of the severely high blood pressure reading on 
August 3, 1971, is acceptable medical evidence that there 
were characteristic manifestations of hypertension to the 
required degree during that time.  There is no competent 
(medical) evidence to the contrary.  Accordingly, all 
requirements for establishing service connection are 
satisfied, and service connection for hypertension is 
warranted.  


ORDER

Service connection for hepatitis C is denied. 

Service connection for hypertension is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


